PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/612,284
Filing Date: 2 Jun 2017
Appellant(s): QUALTRICS, LLC



__________________
Christopher C. Funk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 July 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-4, 6, 8-9, 16-17 and 19-20 being rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al (US 20100056127, 2010) in further view of Howard et al (US 20110246618, 2011) in further view of Hirsch et al (US 8788935, 2014) in further view of Brennan, JR (US 20060036661, 2006) in further view of Synstelien et al (US 20080040681, 2008). Collins, “Comparison of Relational and Multi Dimensional Database structures”, is cited as extrinsic evidence, that regarding relational databases and multi dimensional databases. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al in further view of Howard et al in further view of Synstelien et al in further view of Wherry et al (20080010344, 2008) in further view of Hirsch et al.

(2) Response to Argument
1)	On pages 17-27, in regards to independent claims 1 and 16, Appellant, in general, argues the cited references fail to take the following limitations: (a) a) providing “an initial visualization of data for a recurring visualization within a widget stored on the client device,” (b) receiving “an instance of a cyclic data request that calls for: . . . a first data shape as a first data-storage structure for organizing data in a storage device, the first data shape specified by [the instance of] the widget,” (c) transforming “the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by [the instance of] the widget as the first data-storage structure,” and (d) providing “the transformed dataset for the client device to transition from the
initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget.” 
	In particular, Appellant argues the following arguments associated with the limitations above which the Examiner will respond to:
1A) On page 17-22, Appellant argues that the Cited References Do Not Disclose or Suggest a Data Request Calling for a First Data Shape As a First Data-Storage Structure for Organizing Data in a Storage Device. Appellant argues that Osborne’s screen orientation or resolution does not constitute the claimed “first data shape as a data-storage structure for organization data in a storage device.” Appellant argues that a screen orientation or resolution does not represents a data shape for “organizing data in a storage device. Furthermore, Appellant argues that the Office Action’s application of Osborne contradicts the claims and Specification by conflating the meaning of the claim terms “first data shape” and “display orientation.” Appellant argues that the “first data shape” represents a “data-storage structure for organizing data in a storage device,” as claimed, not for organizing data in a display or a screen as in Osborne’ s screen orientation. Appellant argues Appellant’s specification distinguishes between a “data shape” and “orientation” Appellant states 0031 “data shape” refers to (defined as) a “data structure specified by a widget” and lists a “data cube,” “table,” or
“data structure for a multi-dimensional dataset” as examples of a data shape and
wherein a “data structure” refers to (defined as) “a format for organizing data”. Furthermore, Appellant argues that its Specification describes an “orientation” for display as part of view configurations with “display options (0070, 0072)   Thus, Appellant argues both the claims and the Specification demonstrate that the Office Action’ s application of Osborne misconstrues the claim term “data shape” and conflates that term with “display orientation.”. Thus, Appellant argues because the Office Action fails to demonstrate that Osborne or the other cited references disclose (b) receiving a “data request that calls for: . . . a first data shape as a first data-storage structure for organizing data in a storage device,” as independent claims 1 and 16. However, the Examiner disagrees.
	The Examiner respectfully states that claimed language states as follows: “a data request … a first data shape as a first data-storage structure for organizing data in a storage device”. As stated in the previous office action, the Examiner stated the terms “data-storage structure” and “organizing data in a storage device” are not specified within the claim. In other words, the claimed language does not define or limit what a “data-storage structure” is. Furthermore, the claim states the structure is for organizing data in storage device. The claim language is silent how the data is organized. In addition, stating that the structure is for organizing data, this is viewed as intended use. Furthermore, the Examiner agrees that the term “data shape” and a definition for a data shape is in Appellant’s specification. Examiner agrees that “data shape” is defined as 
“a data structure specified by a widget”. It is noted 0028 of Appellant’s specification defines “widget’ as a software component that displayed data. Thus, any software or code that results in displayed data is considered a widget.  However, the Examiner states that “data-storage structure” is not in Appellant’s specification. It is unclear if “data-storage structure” and “data structure” should view as synonyms or as different terms.  If “data-storage structure” and “data structure” are different, then the broadest reasonable interpretation should be applied. Assuming that these terms are synonyms, the Examiner agrees that a data structure is a defined as a refers to a format for organizing data. Therefore, since a  data shape is a data structure and a data structure is a format for organizing data; then a data shape, according to Appellant’s specification, is a format for organizing data. It is also noted that 0031 does not define what organizing data is. Therefore, in regards to the claim limitation “a data request … a first data shape as a first data-storage structure for organizing data in a storage device” being argued and in light of Appellant’s specification, the language of the limitation is read as “a data request … a first data shape as a format for organizing data in a storage device”. Furthermore, the language of the claim does not limit what this format as long it organizes data. The limitation does limit the format in being a bit array, a matrix, a binary tree, or any other commonly known, generic, or customized data structure. 
Furthermore, the Appellant argues that its specification discloses a definition for “orientation”; however, the Examiner disagrees. 0070 and 0072 only mentions the term “orientation” and Appellant does not define what “orientation” is. 0070 states “Such display options include, but are not limited to, options for labels, colors, orientations”. 0072 states “While a visual-subcomponent setting may alter display options such as color or orientation” While 0070 and 0072 does mention the term and could be a display option, neither paragraph limits orientation as being a format for organizing data. An orientation of data, such as portrait or landscape, are forms of formats for organizing data particular way. Each orientation has different size parameters in which data is stored and displayed different. For example, a portrait orientation has first set of parameter/dimensions wherein its height sides are longer than the width sides. Data would be organized to fill in more vertically than horizontally for displayed. A lanscape orientation has second set of parameter/dimensions wherein its width sides are longer than its height sides. Data would be organized to fill in more horizontally than vertically for display. Therefore, a screen resolution with a particular orientation is considered a form of a data structure for organizing data. Since a data shape is a data structure according to Appellant’s specification, a screen resolution with a particular orientation is considered a form of a data shape. 
Therefore, based on the language of argued claim limitation and the analysis from above, the limitation is viewed as “a data request … a first data shape as a format for organizing data in a storage device”. The Examiner indicates Osborne teaches the particular limitation. Osborne teaches an application/script/web page (widget) running on a client. FIG 1 discloses a display of application/script/web page (widget) (running) on the client). While the application is running, application/script/web page (widget) calls for data/software/script in which a server receives it. The application/script/web page disclosed in 0050 of Osborne is viewed a widget. Furthermore, 0050 discloses the application/script/web page (widget) running on wireless device 20. 0041,0044 discloses the wireless device having a memory that stores the application. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the application can make additional calls which would update it recurringly. Furthermore, FIG 4; 0051, 0059, 0064 of Osborne discloses shape and information on “dimensions” are included in the request. The application initiates a request that includes contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size,  screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application.  The data request is by the application (widget), thus specified by the application/widget. For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. The requests includes specified resolution for a first set of multiple dimensions (400x600) and a shape request (portrait orientation such as requesting the height sides are longer than the width sides. Portrait size is a form a shape. In addition, orientation for data/content is viewed as a particular data storage structure since orientation is one form for organizing data on the client (form of storage device). The request by the widget includes rules on the data should be displayed based on the included data/constraints that govern the structure and style of the requested data. Thus, Osborne discloses the information about capabilities, parameters, and settings of the device correspond to first data shape as a first data-storage structure for organizing data ,the first data shape defined by a first set of multiple dimensions and corresponding to a data model of the device (platform). As further explained below, the user would receive data based on their requests and would update the displayed application comprising the received data wherein it would organize the data displayed in the application. Thus, this organizes data on application/script/web page (widget) running on a client. Since the application is stored on in memory (storage device) of the client, data within the application is also stored in the memory such as the received data. The received data would be stored in a basic organized fashion in the memory of the client device. Therefore, this discloses the ability to organize data in the memory of the client. Thus, the Examiner respectfully states the Office action’s application of Osborne did not misconstrue the claim “data shape”, did not conflate the term with “display orientation, and demonstrated how  Osborne or the other cited references taught (b) receiving a “data request that calls for: . . . a first data shape as a first data-storage structure for organizing data in a storage device,” as independent claims 1 and 16.

1B) On pages 22-25, Appellant argues The Cited References Do Not Disclose or Suggest Transforming a Dataset from One Data Shape to Conform to Another Data Shape Specified by a Widget. In other words, Appellant argues that neither Howard or Brennan teaches limitation (c) transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by the widget as the first data-storage structure by “increasing or decreasing a number of dimensions”. In particular, Appellant argues that the Office Action’s application of Howard contradicts the claims and Specification. Appellant argues that Howard that the changing between a portrait orientation and a target orientation constitutes the claimed transformation from a “second data shape” to a “first data shape” since it conflates the claim terms “first data shape” and “display orientation” like Osborne. Thus, Appellant argues the claims the opposite of Howard’ s changing display orientations since limitation (d) of independent claims 1 and 16 recite transitioning from an initial visualization to an updated visualization “while maintaining a same display orientation.” Furthermore, Appellant argues that the Office Action’s combination of Brennan and Osborne fails to successfully disclose transforming the claimed dataset between data shapes. Appellant argues the office action assets Osborne’ s screen resolution or screen orientation constitutes the claimed “first data shape,” on the one hand, and (at 11) also asserts that Brennan’s multidimensional OLAP cube constitutes the claimed “first data shape,”. However, Appellant argues the Office action asserts two different and incompatible things to the constitute the same claim term.  Appellant argues that the Office Action does not explain or cite any evidence demonstrating that a skilled artisan could transform a specific screen resolution or orientation into an OLAP cube. In addition, Appellant argues that the Office Action does not cite—nor is Appellant aware of—any art describing how a skilled artisan could transform a screen resolution, orientation, or aspect ratio, on the one hand, into an OLAP cube. Furthermore, Appellant argues that Brennan nowhere discloses a widget or a request such as cyclic data request or a data shape. However, the Examiner disagrees.
In regards similar arguments that a portrait or landscape “orientation”, used by Howard, is not considered a data shape since its not data structure or a format for organizing data, the Examiner points the Appellant to Examiner’s rationale and explanation to Examiner’s response to argument 1A, disclosed above, on why an “orientation” is considered a data shape. 
Furthermore, in regards to Howard, which is further explained below in more detail, Howard does not disclose changing orientation to disclose changing a second data shape to a first data shape occurs in all embodiments. The Examiner points Appellant to 0009 of Howard which states the following: When a targeted application is requested from the primary application, the primary application can specify attributes of the targeted application including basic content information, and size(s), shape(s), and aspect ratio(s) for which the targeted application should be configured. 0009 does not disclose that a particular orientation is specified; therefore, 0009 discloses a target application can have different sizes, shapes, and aspect ratios without changing orientations. Furthermore, 0030 of Howard discloses the primary application requests a targeted application that can fit reserved views of specified dimensions. The Examiner respectfully states that requesting a target application to fit certain reserved view of specified dimensions does not necessarily mean the display orientation is changed. Furthermore, 0047 of Howard explicitly states “Along with this process, the primary application can present an alternate configuration for the targeted application that corresponds to the current orientation of the device which was downloaded along with the targeted application.” In other words, 0047 discloses presenting different configuration for the target application that corresponds to the current orientation of the device such that the target application remains having the same orientation as the primary application. Thus, Howard discloses not conflate with the claimed terms “first data shape” and “display orientation”.
Furthermore, the Examiner respectfully states that Howard, alone or Brennan, alone were not used to teach the argued limitations/claimed invention, but the combination of Osborne, Howard, Hirsch, Brennan, and Synstelien together were. In regards to argued limitations ( c) and (d): ” (c) transforming “the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by [the instance of] the widget as the first data-storage structure,” and (d) providing “the transformed dataset for the client device to transition from the initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget.”  Osborne discloses •transforming, by the server device,  the second data shape defined as the second data-storage structure to conform to the to the first data shape specified by the widget as the first data-storage structure for the data… in a change from the second set of multiple dimensions defining the second shape to the first set of multiple dimensions defining the first shape and 	providing, by the server device to the client device, the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget. Howard was used because Osborne did not teach transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by the widget as the first data-storage structure by increasing or decreasing the dimensions for the dataset in a change from the second set of multiple dimensions defining the second shape to the  first set of multiple dimensions defining the first data shape. Hirsch was used because Osborne and Howard does not teach the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. Brennan was used because the other references did not teach transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape as the first data-storage structure in part by increasing or decreasing a number of dimensions for the dataset in a change from the second set of multiple dimensions defining the second data shape to the first set of multiple dimensions defining the first data shape. Synstelien was used because the other references do not teach cyclic data requests and update the visualizations from initial visualizations based on the recurring requests. Merely stating that either reference alone does not teach entire limitation does not establish non-obviousness when the combination of Osborne, Howard, Synstelien, and Hirsch was used for the limitations being explicitly argued by the Appellant. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Based on the language of the claimed language, Osborne teaches the subject matter of  transforming, by the server device,  the second data shape defined as the second data-storage structure to conform to the to the first data shape specified by the widget as the first data-storage structure for the data… in a change from the second set of multiple dimensions defining the second shape to the first set of multiple dimensions defining the first shape (0054-0056; 0062: Content is transformed by the server. 0062 discloses the system selecting a data/content having a landscape orientation and being transform into a data/content having a portrait orientation having similar dimensions of the dimensions stated in the request by the client. Thus, the dimensions of the selected widget is changed to conform to dimensions stated in the request). Furthermore, Osborne teaches providing, by the server device to the client device, the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget  (FIG 5; 0057, 0062: Execution result in the display of widget/application being updated to visualize the transformed content/data (graphic representation while maintaining the same display orientation after transformation).
Furthermore, Osborne discloses receiving data configuration for displaying the data/script that was requested by the application (widget), in a particular orientation specific to the device.  The data/script is modified to be viewable in the particular orientation.  However, Osborne fails to disclose based on the instance of the data request, retrieving for visualization within the widget a dataset having a second data shape as a second data-storage structure in the storage device, the second data shape defined by a second set of multiple dimensions, and corresponding to a second data model specific to a second platform; transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by the widget as the first data-storage structure by increasing or decreasing the dimensions for the dataset in a change from the second set of multiple dimensions defining the second shape to the  first set of multiple dimensions defining the first data shape. However, Howard discloses an application (e.g. widget) requesting data (e.g. target application such as a hyperlink, image etc. (therefore, content))(dataset having data storage structure) wherein the request includes basic content information, and other attribute/parameters such as size(s), shape(s), dimensions, and aspect ratio(s) for which the targeted application should be configured.(0009, 0030) Thus, Howard discloses a request from the primary application (widget) for data comprising to a first data shape as a first data-storage structure for organizing data which the shape defined by the first set of multiple dimensions and corresponding to a first model. Howard discloses that applications can have multiple configurations based on a particular view. Howard discloses modifying the content to be presented in a different presentation for the new aspect ratio (0047) 0047 discloses presenting different configuration for the target application that corresponds to the current orientation of the device such that the target application remains having the same orientation as the primary application. Howard discloses an application configuration being used for different views (aspect ratios). Based on the target application view selected, the target application (data/content) is resized and reconfigured wherein the orientation does not changed. The target application’s dimensions of the shape is changed along with the content being reconfigured to be displayed in a different presentation for the new aspect ratio/size. Thus, the target application and its content is adjusted/transformed to particular attribute/parameter such as specific size, shape, and/or aspect ratios specified in the request. Thus, information on displaying the target application and its content based on its size, shape, and/or aspect ratio is a form of dataset having a second data shape as a second data-storage structure, the second data shape defined by a second set of multiple dimensions, and corresponding to a second model specific to a platform.
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Howard since it would have provided the benefit of enriching the experience of the user and to present content in multiple different configurations to correspond to multiple display setups. 
Therefore, in conjunction with the cited prior art, the combination of the prior art discloses retrieving, by the server, for visualization within the widget a dataset having a second data shape as a second data-storage structure for organizing data in the storage device, the second data shape defined by a second set of multiple dimensions, and corresponding to a second data model specific to a second platform; transforming, by the server device,  the second data shape defined as the second data-storage structure to conform to the to the first data shape as the first data-storage structure for the data in a change from the second set of multiple dimensions defining the second shape to the first set of multiple dimensions defining the first shape.
Furthermore, Osborne discloses definitions having unmatched parameters being matched to the parameters of the device hosting the application (widget). However, the cited art fails to specifically disclose the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. However, Hirsch et al discloses converting code in one format/language into a different language (e.g. programming language) that is complaint with a particular target device and which is compatible with development frameworks for that device. Thus, Hirsch discloses taking data/application in a first format/language that is not compatible with the target device and converting the data/application in a programming language (second format) that is compatible with the target device. (Col 7, lines 40-48, 57-60) In other words, Hirsch discloses converting a model/data that is not compatible with the platform/target device and converting/transforming the data/model into a language that is compatible with the platform/target device. Thus, Hirsch et al discloses converting code/language specific to one platform into a different code/language compatible on another platform.
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Hirsch et al since it would have provided a software creation tool that has the ability to generate one or more computing applications in an expedited, cost-effective manner that does not require technical knowledge.
However, the cited art fails to specifically disclose transforming the dataset from the second data shape as the second data-storage structure to conform to the first data shape as the first data-storage structure in part by increasing or decreasing a number of dimensions for the dataset in a change from the second set of multiple dimensions defining the second data shape to the first set of multiple dimensions defining the first data shape.
However, Brennan et al discloses transforming relational data from a relational table into the multidimensional data such as cubes. In other words, Brennan discloses transforming a relational data/table into a multidimensional cube. (0034) The Examiner provides Collins, “Comparison of Relational and Multi Dimensional Database structures”, entered as extrinsic evidence, that discloses that a relational table/database comprises just rows and columns which is two dimensions (page 1) while a multidimensional cube/database has three dimensions. (page 2-3) Thus, relational table having two dimensions (a first dataset) and a multidimensional cube having three dimensions (second dataset).  Thus, as stated, Brennan discloses transforming a relational data/table into a multidimensional cube. The relational data/table only comprised two dimensions and when it transforms into a multidimensional cube, the data is converted from two dimension data storage structure into a three dimensional data storage structure wherein the number of dimensions increased or decreased. 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Brennan since it provides flexibility on facilitating and accommodating the display of dataset having different dimensions. Furthermore, Brennan discloses various shapes for organizing data where in the different shapes are formats. Brennan discloses the format could be a relational table or a multidimensional data/cube (e.g OLAP cube). As evidence provided by Collins, the relational table is 2 dimensional format that organizes data in 2 dimensions wherein a multidimensional data/cube (OLAP cube) is a 3 dimensional format that organizes data in 3 dimensions. Thus, Brennan’s table and multidimensional data/cube is within the same field of endeavor of Osborne since Osborne’s shape/orientation is viewed as a particular data storage structure since orientation is one form for organizing data. Furthermore, the combination of Osborne and Brennan would allow the dimensions of the data to increase or decrease. As disclosed in Osborne, Osborne discloses an application/script/web page (widget) running on a client. (FIG 4; 0050-0051, 0059) FIG 1 discloses a display of application/script/web page (widget) (running) on the client). While the application is running, application/script/web page (widget) calls for data/software/script in which a server receives it. The application/script/web page disclosed in 0050 of Osborne is viewed a widget. Furthermore, 0050 discloses the application/script/web page (widget) running on wireless device 20. 0041,0044 discloses the wireless device having a memory that stores the application. 0051 discloses the request contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size, screen orientation, screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application. This does not prevent Osborne requesting the dimensions of the dataset to increase in dimensions. For example, Osborne’s request could indicate that the data(set) be in three dimensions. Osborne discloses selecting a data/definition that closely matches to one being requested (FIG 5, 0059) However, Osborne discloses transforming the data/definition parameters that do not meet the parameters that were requested (0062) which could include the requested number of dimensions for the dataset of the data shape. For example, Osborne could request the dimensions for the dataset be three dimensional; however, the selected dataset could be two dimensional resulting in these parameters not meeting the parameters that were requested; therefore, a modification is needed. The functionality of Brennan discloses the ability of transforming a relational data/table into a multidimensional cube. The relational data/table only comprised two dimensions and when it transforms into a multidimensional cube, the data is converted from two dimension data storage structure into a three dimensional data storage structure wherein the number of dimensions increased. As disclosed in Brennan, the structure of multidimensional data in multidimensional cubes gives better performance for OLAP queries than the relational data organized in relational tables. Furthermore, converting the dataset into a 3 dimensional dataset would represents a more intelligent view of the data it contains, because our perspectives of this data are embedded directly into the structure as dimensions, as opposed to being placed into fields. In addition, a 3 dimensional dataset would enhanced data presentation and navigation, increased performance, and ease of maintenance. Thus, using Brennan’s functionality, Osborne would modify the definition/dataset to have it parameters match the parameters as requested by Osborne’s request. Furthermore, the combination of Osborne and Brennan would allow the decrease of dimensions. For example, when Osborne discloses request for a data/dataset to be in 2 dimensions and the request obtains data/dataset in 3 dimensions, this would result in these parameters not meeting the parameters that were requested; therefore, a modification is needed. Thus, Osborne would be motivated to decrease the dimensions so it can only display the two dimensions as requested by the requested parameters. Thus, based on the explanation, a skilled artian would be able to transform a specific orientation (data format) into a multidimensional data/cube (another data format).
Furthermore, the cited art fails to specifically disclose cyclic data requests and update the visualizations from initial visualizations based on the recurring requests. However, Synstelien et al discloses a software making data requests at periodic requests at reoccurring intervals (0043: Discloses periodic updates. Periodic updates occur at intervals which is a form of cyclic data requests. For example, Synstelien discloses a stock ticker widget/application that periodically requests new stock data for display. When the stock ticker app/widget get the new stock data, it is updated to reflect the new data.)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Synstelien since it would have provided the benefit of providing the ability to update objects/widgets to ensure it’s in the most current state.
Therefore, the combination of the cited art teaches the argued limitation (c) transforming “the dataset from the second data shape as the second data-storage structure to conform to the first data shape specified by [the instance of] the widget as the first data-storage structure,”

1C) On pages 25-27, Appellant argues that the Cited References Not Disclose or Suggest an Initial Visualization of Data and an Updated Visualization of a Transformed Dataset, as Claims 1 and 16. Appellant argues the Office Action erroneously suggests that Osborne’s purported display of a called-for widget in Figure 1 constitutes both the claimed “initial visualization” and “updated visualization,” thereby failing to support a case of obviousness against limitations (a) for providing “an initial visualization of data for a recurring visualization within a widget stored on the client device,” and (d) for providing “the transformed dataset for the client device to transition from the initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget.” Appellant argues Osborne’s requested widget cannot both support “an initial visualization” while “stored on a client device,” as independent claims 1 and 16 recite, and be the subject of a data request from the same client device identifying the requested widget for downloading, as Osborne discloses. Furthermore, Appellant argues that Osborne’s modification of display orientations is inconsistent with the limitation (d) for the claimed “transition from the initial visualization to an updated visualization while maintaining a same display orientation.” Appellant argues that 0062  of Osborne discloses changing a display orientation for a selected widget: “The widget display orientation has been modified from landscape to portrait.” Appellant argues that Osborne’s portrait-to-landscape-orientation changes are inconsistent with and the opposite of “maintaining a same display orientation,”. Thus, Appellant argues that because Osborne cannot visualize data for a widget on a communication device before calling for the very same widget—and modifies display orientations for called-for widgets— Osborne does not disclose or suggest both (a) providing “an initial visualization of data for a recurring visualization with a widget stored on the client device,” and (d) providing “the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget,” as independent claims 1 and 16 recite. However, the Examiner disagrees. 
In regards to similar arguments that a portrait or landscape “orientation”, used by Osborne, is not considered a data shape since it’s not data structure or a format for organizing data, the Examiner points the Appellant to Examiner’s rationale and explanation to Examiner’s response to argument 1A, disclosed above, on why an “orientation” is considered a data shape. 
Furthermore, the Examiner respectfully states that Howard, alone or Brennan, alone were not used to teach the argued limitations/claimed invention, but the combination of Osborne, and Synstelien together were. In regards to argued limitations ( a) and (d): ” (a) for providing “an initial visualization of data for a recurring visualization within a widget stored on the client device,” and (d) for providing “the transformed dataset for the client device to transition from the initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget.”  Osborne discloses providing, by a server device to a client device, an initial visualization of data for a recurring visualization within a widget stored on the client device and providing, by the server device to the client device, the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget. Synstelien was used because the other references  do not teach cyclic data requests and update the visualizations from initial visualizations based on the recurring requests. Merely stating that either reference alone does not teach entire limitation does not establish non-obviousness when the combination of Osborne, Howard, Synstelien, and Hirsch was used for the limitations being explicitly argued by the Appellant. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, as explained below, Osborne discloses providing an initial visualization to an updated visualization while maintaining a same display orientation. The Examiner respectfully states that Appellant took 0062 of Osborne out of context since it discloses changing the display orientation from landscape to portrait before sent to the client for execution/display. The Examiner respectfully states Osborne teaches the limitation providing, by a server device to a client device, an initial visualization of data for a recurring visualization within a widget stored on the client device. The Examiner respectfully states that 0028 of Appellant’s specification states a widget, being claimed, is merely software. Thus FIG 4; 0050-0051, 0059 of Osborne discloses an application/script/web page (widget) running on a client. FIG 1 discloses a display of application/script/web page (widget) (running) on the client). The application/script/web page disclosed in 0050 of Osborne is viewed a widget. While the application is running, application/script/web page (widget) calls for data/software/script in which a server receives it. FIG 4: 0033, 0054, 0064, 0069 of Osborne discloses requesting for  data/content/script for the application that will be added to the application (widget) for execution/display (graphic representation)Furthermore, 0050 discloses the application/script/web page (widget) running on wireless device 20. 0041,0044 discloses the wireless device having a memory that stores the application. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the application can make additional calls which would update it recurringly. In addition, FIG 4; 0051, 0059, 0064 of Osborne discloses shape and information on “dimensions” are included in the request. The application initiates a request that includes contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size,  screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application.  The data request is by the application (widget), thus specified by the application/widget. For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. The requests includes specified resolution for a first set of multiple dimensions (400x600) and a shape request (portrait orientation such as requesting the height sides are longer than the width sides. Portrait size is a form a shape. In addition, orientation for data/content is viewed as a particular data storage structure since orientation is one form for organizing data on the client (form of storage device). The request by the widget includes rules on the data should be displayed based on the included data/constraints that govern the structure and style of the requested data. Thus, Osborne discloses the information about capabilities, parameters, and settings of the device correspond to first data shape as a first data-storage structure for organizing data ,the first data shape defined by a first set of multiple dimensions and corresponding to a data model of the device (platform). As further explained below, the user would receive data based on their requests and would update the displayed application comprising the received data wherein it would organize the data displayed in the application. Thus, this organizes data on application/script/web page (widget) running on a client. Since the application is stored on in memory (storage device) of the client, data within the application is also stored in the memory such as the received data. The received data would be stored in a basic organized fashion in the memory of the client device. Therefore, this discloses the ability to organize data in the memory of the client.. Furthermore, Osborne teaches the subject matter of 	based on the instance of the data request, retrieving, by the server device, for visualization within the widget a dataset having a second data shape as a second shape as a second data structure for organizing data in the storage device, the second data shape having a second set of multiple dimensions. 0051-0054, 0064 of Osborne teaches server receives content/data/definition. The data /“definition” selected is the one that matches the definition’s processing requirements against the capability of the wireless device that corresponds to the device’s data model. The data/definition selected may have a slight different screen resolution thus, a different set of multiple dimensions(0060: Data/definitions can be in the format of a markup language and can have a size that is smaller/different than requested and the mobile device is a platform. Thus, content written in a markup language format within a definition that corresponds to capabilities of the mobile device is obtained. FIG 5, 0059 disclose selecting a data/definition that closely matches to one being requested. The data/definition has its own shape and structure defined by a second set of dimensions. Furthermore, Osborne teaches the subject matter of transforming, by the server device,  the second data shape defined as the second data-storage structure to conform to the to the first data shape specified by the widget as the first data-storage structure for the data… in a change from the second set of multiple dimensions defining the second shape to the first set of multiple dimensions defining the first shape  0054-0056; 0062 of Osborne discloses content is transformed by the server. 0062 discloses the system selecting a data/content having a landscape orientation and being transform into a data/content having a portrait orientation having similar dimensions of the dimensions stated in the request by the client. Thus, the dimensions of the selected widget is changed to conform to dimensions stated in the request. In other words, Osborne discloses requesting a particular widget/template/definition having a portrait orientation; however, this particular one does not exist in Osborne’s database. Thus, Osborne chooses select the best or most appropriate widget that is coded to match or nearly match the parameters according to the request in which the computer server may select the proper widget definition from a predefined list or database of widget versions that match the widget's processing requirements against the capability of the wireless device. (0053, 0059) Osborne explicitly states determining if the selected widget requires modification to more closely match the device parameters associated with the mobile communication device. The computer server may be programmed to make parametric changes to the widget itself to alter its script before transmission to the wireless device. (0054, 0062) 0061 explicitly states “It is noted that some of the parameters may not match in the best widget selection. For example, in the selected widget 524, the display orientation of landscape does not match the display orientation of portrait in the transmitted request 515”. The selected “widget” by the computer is not in the correct orientation as requested by the client. Thus, 0062 discloses changing the orientation to the orientation as requested. Thus, the client will receive the modified/customized selected “widget” for execution.
Finally, Osborne teaches the subject matter of providing, by the server device to the client device, the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget. FIG 5; 0057, 0062 of Osborne discloses the execution results in the display of widget/application being updated to visualize the transformed content/data (graphic representation while maintaining the same display orientation after transformation). 
Furthermore, the cited art fails to specifically disclose cyclic data requests and update the visualizations from initial visualizations based on the recurring requests. However, Synstelien et al discloses a software making data requests at periodic requests at reoccurring intervals (0043: Discloses periodic updates. Periodic updates occur at intervals which is a form of cyclic data requests. For example, Synstelien discloses a stock ticker widget/application that periodically requests new stock data for display. When the stock ticker app/widget get the new stock data, it is updated to reflect the new data.)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Synstelien since it would have provided the benefit of providing the ability to update objects/widgets to ensure it’s in the most current state.
Thus, as explained the Examiner states the combination of Osborne and Synstelien, not Osborne, teach the limitations (a) providing “an initial visualization of data for a recurring visualization with a widget stored on the client device,” and (d) providing “the transformed dataset for the client device to transition from an initial visualization to an updated visualization while maintaining a same display orientation by presenting the transformed dataset as the graphic representation within the widget,” as independent claims 1 and 16 recite.

2) On pages 19-25, in regards to independent claim 10, Appellant argues that the cited references Do Not Disclose or Suggest Requests Calling for a Data Shape As a Data-Storage Structure or Visualizing a Dataset While Maintaining a Same Display Orientation, as Claim 10 Recites. Appellant argues the office action ignores the differences between the claimed “display orientation” and “data shape as a data-storage structure for organizing data in a storage device” recited by the claims and the Specification. Appellant states by requesting a widget compatible with a particular screen resolution, however, Osborne fails to disclose or suggest sending “a first data request of a first set of cyclic data requests calling for a data shape as a data-storage structure for organizing data in a storage device,” as claim 10 recites. Osborne’s widget request and corresponding screen orientation or resolution do not suggest if (or how) Osborne’s communication device could send a request for a “data shape” as a “data-storage structure in a storage device,” as claim 10 recites. Appellant argues that Osborne describes a screen orientation and screen resolution in terms of a “display” and as “parameters” that can be modified for a display, see Osborne pp[0059], [0062], without mention or suggestion of a screen resolution or orientation as a data shape for “organizing data in a storage device,” as claim 10 recites. As above, the Office Action’s reliance on Osborne’s screen orientation or resolution impermissibly conflates the meaning of the terms “data shape” and “display orientation” and, therefore, fails to demonstrate obviousness under § 103. Furthermore, Appellant argues Osborne fails to disclose visualizing a dataset as a “graphic representation” within an “instance of the widget” to update a recurring visualization—“while maintaining a same display
orientation’—as claim 10 recites because Osborne selects and modifies a widget that conforms to parameters of a widget request and transmitting the selected widget to the communication device for execution. Furthermore, Appellant argues that the Cited References Do Not Disclose or Suggest a Second Data Request Calling for a Data Shape As a Data-Storage Structure or Visualizing a Second Dataset While Maintaining a Same Additional Display Orientation, as Claim 10 Recites. . Appellant argues on pages 22-23 that the cited art does not teach the limitations: (a) sending “a second data request of a second set of cyclic data requests calling for the data shape as the data-storage structure for organizing data in the storage device,” where (i) “the data shape [1s] specified by a second instance of the widget and defined by a second set of multiple dimensions,” (ii) “the second instance of the widget interface[es] with a second software application corresponding to a second data model,” (iii) “the second data model [is] incompatible with the first data model by the second data model not recognizing data conforming to the first data model,” and (iv) “the second set of multiple dimensions differ[] from the first set of multiple dimensions,” and (b) “in response to receiving a second dataset that conforms to the data shape,” visualizing “the second dataset as a second graphic representation within the second instance of the widget to update a second recurring visualization while maintaining a same additional display orientation.” as they are described in Appellant’s specification, particularly paragraphs 0003, 0019, 0024, 0028, 0119, and 0122. Therefore, since the cited art used in the rejection does not teach the limitations as they are explained in Appellant’s specification, the cited art does not teach the claim. However, the Examiner disagrees. 
In regards to similar arguments that a portrait or landscape “orientation”, used by Osborne, is not considered a data shape since it’s not data structure or a format for organizing data, the Examiner points the Appellant to Examiner’s rationale and explanation to Examiner’s response to argument 1A, disclosed above, on why an “orientation” is considered a data shape. 
Furthermore, based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that the cited references do not teach the limitations by merely concluding that each of the reference do not teach the limitation. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference.
Furthermore, the Examiner respectfully states that Osborne, alone, Howard, alone; Synstelien, alone, and Wherry, alone, and Hirsch et al, alone, were not used to teach the argued limitations/claimed invention, but the combination of Osborne, Howard, Synstelien, Wherry, and Hirsch together was. Osborne discloses sending a first data request that calls for a data shape as a data-storage structure for organizing data in a storage device, the data shape by a first instance of the widget and defined by a first set of multiple dimensions and the first instance of the widget interfacing with a first software application corresponding to a first model; in response to receiving a first dataset that conforms to the data shape, visualize the first dataset as a first graphic representation within the first instance of the widget interfacing with the first software application to update a first visualization while maintaining a same display orientation. Howard was used because Osborne did not disclose the data request that calls for a data shape, the data shape, defined by a first set of multiple dimensions, specified by a first instance of a widget. Synstelien was used because Osborne and Howard do not teach cyclic data requests and update the visualization based on the recurring requests. Wherry was used because Osborne, Howard, and Synstelien did not teach multiple browsers used in loading a/the same widget. Hirsch et al was used because the other cited references did not teach the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. Merely stating that either reference alone does not teach entire limitation does not establish non-obviousness when the combination of Osborne, Howard, Synstelien, Wherry, and Hirsch was used for the limitations being explicitly argued by the Appellant. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., Limitations as they are described in Appellant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In regards to the argued limitations, the language of the limitations, being argued, merely state sending "a first data request of a first set of cyclic data requests calling for a data shape as a data-storage structure for organizing data in a storage device, the data shape specified by a first instance of a widget and defined by a first set of multiple dimensions, the first instance of a widget interfacing with a first software application corresponding to a first data model;  in response to receiving a first dataset that conforms to the data shape, visualize the first dataset as a first graphic representation within the first instance of the widget to update a first recurring visualization while maintaining a same display orientation” and sending "a second data request of a second set of cyclic data requests calling for the data shape  as the data-storage structure for organizing data in the storage device, the data shape specified by a second instance of the widget and defined by a second set of multiple dimensions, the second instance of the widget interfacing with a second software application corresponding to a second data model; in response to receiving a second dataset that conforms to the data shape, visualize the second dataset as a second graphic representation within the second instance of the widget to update a second recurring visualization while maintaining a same additional display orientation.”. The Examiner respectfully states that the first set of limitations in claim 10 recites a request for a data shape as a structure for organizing data, the shape specified by an instance of a widget and defined by a set of dimensions wherein the instance interfaces with a first application corresponding to a first data model, receiving a dataset confirming a dataset and visualizing the graphical representation of the dataset. The second set of limitations in claim 10 recites a request for the data shape as a structure for organizing data, the shape specified by an instance of a widget and defined by a set of dimensions wherein the instance interfaces with a second application corresponding to a second data model, receiving a dataset confirming a dataset and visualizing the graphical representation of the dataset. The only differences between the first set and the second of limitations is that a second application is used for calling the data shape, the second model is incompatiable with the first model, and the two set of dimensions are different. Thus, the argued limitations have no other differences; therefore, the second request appears to be merely the same request as the first request calling for the same data shape. The language of the claim provides no other clarification, limit, or language to further indicate the difference between the argued limitations. In addition, the language does not limit what a request is and how the exactly the request calls the data shape. In addition, the language of the claim does not define what a “data shape” is.  The limitation discloses that a data shape as a data-storage structure for organizing data; however, the language does not define what a “data-storage structure” exactly is. The limitation says it’s for organizing data, but that is its intended use. Thus, the claimed term is open-ended and not defined in anyway other than for organizing data.  Therefore, the broadest reasonable interpretation is applied. 
Furthermore, in regards to the argued limitations, the Examiner explicitly states the argued limitations by the Appellant are broad. In regards to limitation (a): the claim language does not explicitly state what data is called when the request is made. While the language says cyclic data requests, the language does not further expanded what data is request. Also, as explained, above, the term “data shape”, “data-storage structure” are broad terms. In addition, the language only state the received data is used as a graphic representation …to update a recurring visualization. The language does not define what a first dataset is other than conforming to the data shape. The language is completely silent on what the dataset is in anyway and what exactly it means by when it conforms to the data shape. The broadest reasonable interpretation is applied. Furthermore, the language does not explicitly explained how the dataset is visualized as a graphic representation within the widget/software and how it’s used to update a recurring visualization. Furthermore, the language does not define/explained what it means by a recurring visualization. No other language or limitations discloses the limits on how to interpret the term “recurring visualization”.  Therefore, the broadest reasonable interpretation is applied. Furthermore, the language is silent on how the second set of dimensions is different from the first set of dimensions. The language does not limit on how the each set is different from each other. Therefore, the broadest reasonable interpretation is applied.
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant’s claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of the language of the limitations, Osborne teaches the subject matter of sending a first data request that calls for a data shape as a data-storage structure for organizing data in a storage device, the data shape by a first instance of the widget and defined by a first set of multiple dimensions and the first instance of the widget interfacing with a first software application corresponding to a first model; (Note: “data-storage structure” and “organizing data in a storage device” are not specified within the claim and Appellant’s specification does not provide a limiting definition of the terms. In addition, the limitation says it’s for “organizing data in a storage device” is viewed as intended use. Thus, the claimed term is open-ended and not defined in anyway other than for organizing data. It does not prevent organizing data display and stored on a client device (form of a storage device). Thus, the broadest reasonable interpretation is applied. Also, “dimensions” is not specified within the claim and Appellant’s specification does not provide a limiting definition of the term; thus, the broadest reasonable interpretation is applied. FIG 4; 0051, 0059 of Osborne discloses The client sends out a request for widget wherein shape and dimensions are included in the request. The request is in result of a web page be executed wherein the webpage includes a tag to initiate the web page. (0050-0051). The application initiates a request that includes contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size,  screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application. The data request is by the application (widget), thus specified by the application/widget. For example, Osborne discloses a request for data/content presented in a resolution of 400x600 in a portrait orientation setting. The requests includes specified resolution for a first set of multiple dimensions (400x600) and a shape request (portrait orientation such as requesting the height sides are longer than the width sides. Portrait size is a form a shape. In addition, orientation for data/content is viewed as a particular data storage structure since orientation is one form for organizing data)   The request by the widget includes rules on the data should be displayed based on the included data/information on shape and dimensions that govern the structure and style of the requested data. Thus, Osborne discloses the information about capabilities, parameters and settings of the device correspond to first data shape defined by a set of multiple dimensions and to a data model of the device. Furthermore, Osborne discloses mobile devices use internet browsers to load HTML widgets. (0003) Internet browser are implicitly known to be needed in order to view a webpage. Osborne discloses the web page is in HTML. (0033 Therefore, in order for the web page to be viewed and for the coded widget request within the web page is initiated, a web browser had to be used within Osborne’s invention. As further explained below, the user would receive data based on their requests and would update the displayed application comprising the received data wherein it would organize the data displayed in the application. Thus, this organizes data on application/script/web page (widget) running on a client. Since the application is stored on in memory (storage device) of the client, data within the application is also stored in the memory such as the received data. The received data would be stored in a basic organized fashion in the memory of the client device. Therefore, this discloses the ability to organize data in the memory of the client. Furthermore, Osborne teaches the subject matter of	in response to receiving a first dataset that conforms to the data shape, visualize the first dataset as a first graphic representation within the first instance of the widget interfacing with the first software application to update a first visualization while maintaining a same display orientation  FIG 4: 0052-0056, 0062 0064, 0069 of Osborne teaches a widget is selected and modified to confirm to the requests parameters/request dimensions and transmitted back to the client for execution (display). The execution updates the current display to include the new widget downloaded (graphic representation) while maintaining the same display orientation after transformation.
However, the cited art fails to specifically disclose the data request that calls for a data shape, the data shape, defined by a first set of multiple dimensions, specified by a first instance of a widget. However, Howard discloses an application (e.g. widget) requesting data (e.g. target application such as a hyperlink, image etc. (therefore, content)) wherein the request includes basic content information, and size(s), shape(s), and aspect ratio(s) for which the targeted application should be configured.(0009). The aspect ratio, size is also viewed as a particular data storage structure since aspect ratio, size is one form for organizing data Howard discloses modifying the content to present in a different presentation for the new aspect ratio, a form of transforming (0047)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Howard since it would have provided the benefit of enriching the experience of the user and to present content in multiple different configurations to correspond to multiple display orientations. 
Furthermore, the cited art fails to specifically disclose cyclic data requests and update the visualization based on the recurring requests. However, Synstelien et al discloses a software making data requests at periodic requests at reoccurring intervals (0043: Discloses periodic updates. Periodic updates occur at intervals which is a form of cyclic data requests. For example, Synstelien discloses a stock ticker widget/application that periodically requests new stock data for display. When the stock ticker app/widget get the new stock data, it is updated to reflect the new data.)
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Synstelien since it would have provided the benefit of providing the ability to update objects/widgets to ensure it’s in the most current state.
Furthermore, in order for the widget to be called within the webpage disclosed in Osborne, a browser had to be used which is a first application. However, the cited art fails to discloses multiple browsers used in loading a/the same widget. However, Wherry discloses “When a user visits the webpage A.COM on client 110, the software module embedded on the webpage (the widget) is loaded. (305) Depending on the user's browser, the widget can be automatically loaded when the webpage is loaded” (0038) Wherry discloses the browsers available for browsing that can be used is Internet Explorer, Netscape, Mozilla, Firefox or Safari.(0029) Furthermore, 0038 of Wherry states “Depending on the user’s browser” indicating the browsers may be used. Internet Explorer, Netscape, Mozilla, Firefox or Safari. Thus, Wherry discloses multiple browsers can used for browsing the same webpage that loads widget.
 It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Wherry since it would have provided the intrinsic advantage of providing the flexibility of choice among different browser when viewing/surfing the Internet based on user’s preferences. 
Therefore, the combination teaches sending a first data request of a first set of cyclic data requests calling for a data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a first instance of a widget defined by a first set of multiple dimensions, the first instance of the widget interfacing with a first software application associated with a first data model corresponding to a first model and in response to receiving a first dataset as a first graphic representation that conforms to the data shape and the corresponding data-shape constraints, visualize the first dataset within the first instance of the widget to update a first reoccurring visualization while maintaining a same display orientation. 
However, the cited art fails to disclose sending a second data request of a second set of cyclic data requests that calls for the data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a second instance of the widget, and defined by a second set of multiple dimensions and  the second instance of the widget interfacing with a second software application corresponding to a second data model; and in response to receiving a second dataset that conforms to the data shape and the corresponding data-shape constraints, visualizing the second dataset as a second graphic representation within the second instance of the widget to update a second reoccurring visualization while maintaining a same additional display orientation as stated in lines 10-13, 17-19 in Claim 10. However, lines  10-13, 17-19 in Claim 10 recites similar limitations repeating the same functionality of sending a data request of a set of cyclic data requests for a data shape as a data-storage structure for organizing data in the storage device, the data shape specified by a widget (interfacing with a software application corresponding to a first model) and defined by dimensions, receiving a dataset that confirms to the data shape and the constraints, visualize the dataset within the instance of the widget to update a reoccurring visualization while maintaining a same display orientation, but being performed in a second software application. Therefore, lines 10-13, 17-19  recite similar limitations previously presented in the limitations of lines 3-9 Claim 10 with new, arbitrary limitation(s) of sending a second data request of a second set of cyclic requests for the same…shape defined by a second set of dimensions and specified by a second instance of the widget that is interfacing with a second software application, receiving a second dataset that conforms to the… shape…, and visualizes the second dataset as a second graphic representation within the second instance of the widget (while maintaining same additional display orientation) interfacing with the second application that repeats the functionality of the steps disclosed in lines 10-13, 17-19  using a first data request (of a first set of cyclic request), first instance of the widget, first dataset and first software application corresponding to a first data model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate sending a second data request (of a second set of cyclic data requests) for the same…shape … defined by second set of dimensions and specified by a second instance of the widget that is interfacing with a second software application, receiving a second dataset that conforms to the… shape …, and visualizes the second dataset as a second graphic representation within the second instance of the widget update a second reoccurring visualization while maintaining a same display orientation repeating the functionality of the steps of using a first data request, first instance of the widget, first dataset and first software application corresponding to a first data model  given the knowledge to use the steps with using a first data request, first instance of the widget, first dataset and first software application corresponding to a first data model, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steps may be replicated to gain repeated benefit of providing the same widget in multiple applications.
However, the cited art fails to teach using the data shape defined by a second set of multiple dimensions wherein the second set of dimensions is different than the first set of dimensions. However, Osborne states in 0050 “An application, script or web page is running or about to be run on a wireless communication device 20.” 0051 discloses device transmits a request for data/content. 0051 states “The…request in step 409 also can contain information about capabilities, parameters and settings of the mobile communication device such as, but not limited, to screen size, screen orientation, screen resolution, screen color depth, display capabilities, audio capabilities memory size and other resources resident on the communication device and available to the application. 0028 discloses “Mobile communication device 20 can be a wide variety of wireless communication devices such as personal data assistants, mobile telephones, laptop computers, pagers, email devices and netbooks.” 0020 discloses different device wherein each of these devices comprise different screen size and screen resolutions wherein this information is communicated to the server when a request for data/content is made. It is also implicit that a request for data/content originated from a mobile phone would have specified capabilities and attributes corresponding to a first screen size and first screen resolution. It is also implicit that a device such as laptops, which normally have bigger screen sizes than mobile telephones, would have specified capabilities and attribute corresponding to a second screen size and second screen resolution. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, a first device can  request data/content containing information regarding its screen size and screen resolution  Therefore, given the ability for a first device requesting data/content, having a first screen size and first screen resolution, it would have been obvious to one of ordinary skill in the art that when a primary application, on another device such as a laptop or desktop computer having a different screen size and second screen resolution, would make request for data/content wherein the request include information regarding a second screen size and a second screen resolution. This would provide the benefit of presenting content in multiple different configurations to correspond to multiple display screens across multiple devices. In addition, Howard states in 0009 that “When a targeted application is requested from the primary application, the primary application can specify attributes of the targeted application including basic content information, and size(s), shape(s), and aspect ratio(s) for which the targeted application should be configured.” 0030 discloses “the primary application requests a targeted application that can fit reserved views of specified dimensions and/or number of views.” 0025 discloses “FIG. 1 illustrates an exemplary device 102 displaying a primary application 104 and a targeted application 106 in a view 108 within the primary application 104. As illustrated, the device 102 is a handheld computing device, for example, a smart phone, e.g., an IPHONE, by Apple Inc. of Cupertino, Calif. However, the device 102 can be any computing device such as a personal computer, laptop, or personal media-playing device; even a household appliance having a processor and a display can be used with the present technology.” 0026 discloses “The primary application 104 can be any application that reserves a view 108 or a window or a frame to display a second application 106. “ 0025-0026 discloses different types of devices comprising different possible screen sizes, resolution/dimensions and aspect ratios discloses that new information on the shape, size, resolution/dimensions and/or aspect ratio is needed when the orientation of the primary application changes. It is also implicit that a primary application on an Iphone (FIG 1) would have specified attributes of the target application to a first size, shape, resolution/dimensions, and aspect ratio. A primary application on devices such as laptops and computers, which normally have bigger screen sizes than Iphones, would have specified attributes of the target application to a second size, shape, resolution/dimensions, and aspect ratio, different than the Iphone. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the primary application can request a target application and specify its size, shape, resolution/dimensions, and aspect ratio. Therefore, given the ability for a primary application, on a first device have a first screen size, request a target application to a first size, shape, resolution/dimensions, and aspect ratio, it would have been obvious to one of ordinary skill in the art that when a primary application, on another device such as a laptop or desktop computer having a different screen size, would request the target application to a second size, shape, resolution/dimensions and aspect ratio. This would provide the benefit of presenting content in multiple different configurations to correspond to multiple display screens across multiple devices. Thus, the combination would teaches on another device, receiving a request call for a shape with different dimensions specified by a widget. 
Furthermore, Osborne discloses definitions having unmatched parameters being matched to the parameters of the device hosting the application (widget). However, the cited art fails to specifically disclose the second data model incompatible with the first data model by the second data model not recognizing data conforming to the first data model. However, Hirsch et al discloses converting code in one format/language into a different language (e.g. programming language) that is complaint with a particular target device and which is compatible with development frameworks for that device. Thus, Hirsch discloses taking data/application in a first format/language that is not compatible with the target device and converting the data/application in a programming language (second format) that is compatible with the target device. (Col 7, lines 40-48, 57-60) In other words, Hirsch discloses converting a model/data that is not compatible with the platform/target device and converting/transforming the data/model into a language that is compatible with the platform/target device. Thus, Hirsch et al discloses converting code/language specific to one platform into a different code/language compatible on another platform.
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to have modified the cited art with the feature(s) of Hirsch et al since it would have provided a software creation tool that has the ability to generate one or more computing applications in an expedited, cost-effective manner that does not require technical knowledge.
Thus, the cited art references teach the limitations of independent claim 10.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID FABER/Examiner, Art Unit 2177         
                                                                                                                                                                                               Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177      

                                                                                                                                                                                                  /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.